       Case 3:20-cv-05966-RV-EMT Document 1 Filed 12/01/20 Page 1 of 9




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

CAROLINE FOOTE-JOHNSON,

      Plaintiff,

v.                                                  Case No.:

FL HUD Bayside, LLC,

     Defendant.
________________________/

                             INITIAL COMPLAINT

      COMES NOW the plaintiff, Caroline Foote-Johnson, by and through her

undersigned counsel, and hereby files this Initial Complaint against defendant, FL

HUD Bayside, LLC, and alleges:

                            I. Jurisdiction and Venue

      1.     This Court has jurisdiction of this cause pursuant to 28 U.S.C. § 1331

insofar as claims arise under the Fair Labor Standards Act (FLSA), codified at 29

U.S.C. § 201, et seq. This Court also has supplemental/pendent jurisdiction over

any claims brought by plaintiff pursuant to state law.
        Case 3:20-cv-05966-RV-EMT Document 1 Filed 12/01/20 Page 2 of 9




       2.     Venue is appropriate in this Court pursuant to 28 U.S.C. §1391(b)

and (c) because the claims arose in this district; defendant has an office and

operates in this district; plaintiff was employed, paid, and worked in this district;

all causes of action accrued in this district; and defendant is subject to personal

jurisdiction in this district.

                                       II. Parties

       3.     At all times relevant hereto, plaintiff, Caroline Foote-Johnson, was an

employee of defendant.

       4.     At all times relevant hereto, defendant, FL HUD Bayside, LLC

(hereinafter “defendant”), employed two or more persons engaged in interstate or

foreign commerce and/or engaged in handling and working on goods and

materials that have moved in interstate or foreign commerce, and upon information

and belief has had gross revenues exceeding $500,000 per year.

       5.     Defendant is subject to, and not exempt from, the provisions of the

FLSA.

                                 III. Factual Allegations

       6.     Plaintiff is a former employee of defendant who worked for it, or a

predecessor, for over six years.

       7.     At all times relevant hereto, plaintiff ostensibly held the position of

                                            2
       Case 3:20-cv-05966-RV-EMT Document 1 Filed 12/01/20 Page 3 of 9




Dietary Manager working at its residential skilled nursing and rehabilitation

facility located in Pensacola, Florida.

      8.     Plaintiff was qualified for the position she held with defendant. She

met all of the minimum requirements for her position, and she could perform all of

the essential functions of her job.

      9.     Despite her job title, the primary function of plaintiff’s job was to

perform cook, dietary aid, and other hourly worker-type duties which were of a

non-exempt nature.

      10.    In fact, for the three years immediately preceding the filing of this

lawsuit plaintiff spent the vast majority of her time at work performing non-

exempt work such as cooking food, washing dishes, serving residents, cleaning

floors, covering the shifts of non-exempt workers, and otherwise performing other

non-exempt work.

      11.    Nevertheless, defendant mischaracterized plaintiff as an FLSA-

exempt employee for at least a portion of the time during the three years

immediately prior to the filing of this lawsuit.

      12.    During at least a portion of the 2020 calendar year, defendant

recognized the predominantly non-exempt nature of plaintiff’s work and changed

its pay practices so she was paid based upon the quantity of her work. That is, for

                                           3
       Case 3:20-cv-05966-RV-EMT Document 1 Filed 12/01/20 Page 4 of 9




the majority of the 2020 calendar year she was paid on a straight-time basis for

each hour that she worked.

      13.    Regardless of defendant’s pay practices, in the performance of her

duties plaintiff routinely worked in excess of 40 hours per week. Nevertheless,

defendant failed to compensate her at the legally required rate for the overtime

hours which she worked.

      14.    Specifically, at times defendant compensated plaintiff on a straight-

time hourly basis for her overtime hours and at other times defendant wholly failed

to compensate her for her overtime work.

      15.    At all times relevant hereto, plaintiff was entitled to, and not exempt

from, the protections and provisions of the FLSA.

      16.    Plaintiff repeatedly objected to defendant’s unlawful overtime pay

practices which were violative of the FLSA.

      17.    In late October 2020 defendant advised plaintiff that it was again

changing its pay practices and beginning on or about November 1, 2020 she would

no longer be paid additional compensation when she worked more than 40 hours

in a week; instead, she would be working without pay during that time. Plaintiff

objected and explained that she felt defendant’s failing to pay her overtime was

illegal. She also related that she was spending the majority of her workdays

                                          4
         Case 3:20-cv-05966-RV-EMT Document 1 Filed 12/01/20 Page 5 of 9




cooking as opposed to managing.

      18.     Shortly thereafter, defendant terminated plaintiff’s employment on or

about November 24, 2020.

               IV. Count I -- Violation of Fair Labor Standards Act
                            (Overtime Compensation)

      19.     Plaintiff realleges and incorporates herein paragraphs 1 through 18,

above.

      20.     Defendant is subject to, and not exempt from, the provisions of the

FLSA.

      21.     Plaintiff was entitled to, and not exempt from, the protections and

provisions of the FLSA. Additionally, there were no exemptions under the FLSA

which would be applicable to plaintiff.

      22.     Throughout plaintiff’s employment with defendant, defendant was

fully aware of the FLSA and the obligations imposed by it to pay overtime

compensation.

      23.     Nevertheless, defendant willfully and intentionally failed and refused

to properly compensate plaintiff and pay her overtime wages. Such conduct of

defendant constituted a violation of the FLSA, as well as a willful and intentional

violation thereof.



                                          5
         Case 3:20-cv-05966-RV-EMT Document 1 Filed 12/01/20 Page 6 of 9




      24.     As a result of defendant’s violation of the FLSA, plaintiff has been

denied compensation for her labor at the legally required rate.

      25.     Moreover, plaintiff has had to retain an attorney in order to collect the

overtime wages owed to her by defendant.

      WHEREFORE, plaintiff demands judgment against defendant for all unpaid

overtime compensation; an additional equal amount as liquidated damages;

interest, including pre-judgment interest; costs; attorneys’ fees; and any other

relief to which she may be entitled.

               V. Count II -- Violation of Fair Labor Standards Act
                                   (Retaliation)

      26.     Plaintiff realleges and incorporates herein paragraphs 1 through 18,

above.

      27.     Plaintiff objected to defendant’s unlawful overtime pay practices.

      28.     A determinative factor in defendant’s decision to discharge plaintiff

was the fact that she had objected to defendant’s unlawful overtime pay practices.

      29.     The foregoing facts and circumstances demonstrate that defendant

violated the FLSA, which precludes employers from discharging or otherwise

discriminating against any employee in retaliation for objecting to defendant’s

violations of that Act.



                                           6
       Case 3:20-cv-05966-RV-EMT Document 1 Filed 12/01/20 Page 7 of 9




       30.    The defendant knew or should have known that the above-referenced

actions were discriminatory, and that such actions violated the FLSA.

Nevertheless, defendant acted willfully, intentionally, and in reckless disregard for

the rights of plaintiff.

       31.    As a direct and proximate result of the actions of defendant, plaintiff

has suffered mental anguish, physical discomfort, pain and suffering, humiliation,

and embarrassment. Furthermore, she has or will suffer lost wages. Moreover,

she suffered a diminished ability to earn a living, and the loss of capacity to enjoy

her life. Plaintiff's damages have been experienced in the past, and they will

continue into the future.

       32.    Plaintiff has been required to hire an attorney to assert her claims and

protect her rights.

       WHEREFORE, plaintiff demands judgment against defendant for back pay,

liquidated damages, damages for humiliation, loss of capacity to enjoy her life,

mental and emotional distress, physical discomfort, compensatory damages,

interest -- including prejudgment interest, lost wages, costs and attorneys' fees, and

such other relief as this Court deems appropriate.

                            VI. Count III -- Unpaid Wages

       33.    Plaintiff realleges and incorporates herein paragraphs 1 through 18,

                                           7
         Case 3:20-cv-05966-RV-EMT Document 1 Filed 12/01/20 Page 8 of 9




above.

        34.   As part of plaintiff’s remuneration in her employment with defendant,

plaintiff was to receive vacation pay which would accrue to her benefit.

        35.   Defendant failed to pay plaintiff twenty-eight (28) days of accrued

leave which she had earned but which she was not afforded the opportunity to

take.

        36.   Plaintiff requested that defendant pay her for the vacation time which

she had accrued, but defendant refused to tender that payment.

        37.   Plaintiff has performed all conditions precedent to bringing this

action or the conditions have occurred or been waived.

        38.   Plaintiff has been required to hire an attorney to assist her with

obtaining the wages which are owed to her.

        WHEREFORE, plaintiff demands judgment against defendant for unpaid

wages (vacation pay), interest (including pre-judgment interest), costs, attorneys’

fees, and any other relief to which she may be entitled.




                                           8
      Case 3:20-cv-05966-RV-EMT Document 1 Filed 12/01/20 Page 9 of 9




      Plaintiff demands jury trial on all issues contained in this Initial

Complaint which are so triable.

                                             Respectfully submitted,


                                             s/Bradley S. Odom
                                             Bradley S. Odom, Esq.
                                             Florida Bar Number: 932868
                                             Richard D. Barlow, Esq.
                                             Florida Bar Number: 0425176
                                             ODOM & BARLOW, P.A.
                                             1800 North "E" Street
                                             Pensacola, Florida 32501
                                             (850) 434-3527
                                             Attorneys for Plaintiff
                                             email@odombarlow.com




                                         9
